DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 5, 8, 10-14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kachanov et al. (US 2005/0254056).
With respect to claim 1, 12 Kachanov et al. ‘056 shows and discloses a system to generate laser light (TITLE; Abstract; Fig: 1,3), the system comprising: a lasing module comprising an optical resonance cavity and a gain medium optically coupled with the optical resonance cavity (Fig 3: a gain medium/301 SOA coupled to 318/320/322 an optical resonance cavity); an optical modulator positioned to receive an output light generated by the lasing module (Fig: 1: modulator/AOM 204 in front of emitted laser 202); and a controller in communication with the lasing module and the optical modulator (Fig 1,3: 216/314 controller in communication with the lasing module and SOA/modulator). The claim further require the controller to: receive a target power; calculate an operating power of the lasing module based on the target power and a minimum lasing power of the lasing module; determine an operating current for the lasing module based on the operating power; drive the lasing module at the operating current to produce the output light having the operating power; and operate the optical modulator to modulate the output light to have an output power corresponding to the target power.  Kachanov et al. ‘056 did not explicitly state as the above.  However, Kachanov et al. ‘056 did disclose the use of controller/second controller to achieve desired emission output (Section [016-026]; Claim 14).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is well known the use of controller to calculate/operating laser based the target power look-up table “high or low” and have the modulator output the power corresponding of the controller required target power (Claim 14). Since claim 1 recites the same or similar elements/limitations it is within one skill in the art to use Kachanov et al. ‘056 to recite the method of operating laser, product by process (TITLE; Abstract).

With respect to claims 2, 4, 5 Kachanov et al. ‘056 shows and discloses wherein calculating the operating power comprises: comparing the target power to the minimum lasing power; and if the target power is below the minimum lasing power, setting the operating power to be equal to or greater than the minimum lasing power; AND wherein calculating the operating power further comprises: if the target power is equal to or greater than the minimum lasing power, setting the operating power to be about equal to the target power; OR wherein calculating the operating power further comprises: comparing the target power to a maximum lasing power of the lasing module; and if the target power exceeds the maximum lasing power, setting the operating power to be equal to or less than the maximum lasing power (Abstract; Fig 6-7: detector feedback and adjust accordingly; Section [016-018, 027, 039, 070-072, 075]; Claim 1, 14, 19-21).

With respect to claim 13 Kachanov et al. ‘056 shows wherein the optical modulator comprises a semiconductor optical amplifier disposed outside the optical resonance cavity (Fig 3, 4-6: SOA outside resonance cavity).

With respect to claims 8, 14 Kachanov et al. ‘056 shows and discloses wherein the controller is further to: receive a temperature of the lasing module; and determine the operating current based on the operating power and the temperature (Section [018, 026, 075] temperature controller and tuning; Claim 14).

With respect to claims 10, 11, 16 Kachanov et al. ‘056 shows and discloses further comprising a wavelength selection module to set a wavelength of the output light, the wavelength selection module in communication with the controller, wherein the controller is further to: operate the wavelength selection module to set the wavelength of the output light of the lasing module to be about equal to a target wavelength (Abstract; Fig 6-7: DFB; Section [027, 039, 070-072, 075]).
With respect to claim 18 Kachanov et al. ‘056 shows and discloses further comprising: a wavelength sensor in optical communication with the lasing module and in communication with the controller, the wavelength sensor to sense the wavelength of the output light; and wherein the controller is further to: receive the wavelength from the wavelength sensor; compare the wavelength with the target wavelength; and if the wavelength deviates from the target wavelength by an offset, operate the wavelength selection module to adjust the wavelength to reduce the offset (Fig 6: 312 detector; Section [016-018, 039, 070, 075]).

With respect to claim 20, Kachanov et al. ‘056 shows and discloses wherein: the lasing module has a minimum lasing threshold; and the minimum lasing power is equal to or greater than the minimum lasing threshold (Abstract; Section [031, 039, 070, 078]).


Allowable Subject Matter
Claims 3, 6, 7, 9, 15, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3:
wherein: operating the optical modulator to modulate the output light comprises operating the optical modulator to attenuate the operating power to provide the target power; the lasing module comprises an optical resonance cavity and a gain medium optically coupled with the optical resonance cavity; the optical modulator comprises a semiconductor optical amplifier disposed outside the optical resonance cavity; and operating the optical modulator to attenuate the output light comprises biasing the semiconductor optical amplifier to absorb some of the output light, wherein the biasing the semiconductor optical amplifier to absorb some of the output light comprises one of: biasing the semiconductor optical amplifier at zero; or reverse biasing the semiconductor optical amplifier.
	Claim 6:
wherein: operating the optical modulator to modulate the output light comprises operating the optical modulator to amplify the operating power to provide the target power; the lasing module comprises an optical resonance cavity and a gain medium optically coupled with the optical resonance cavity; the optical modulator comprises a semiconductor optical amplifier disposed outside the optical resonance cavity; and operating the optical modulator to amplify the output light comprises biasing the semiconductor optical amplifier to emit light when stimulated by the output light of the lasing module.
	Claim 7:
wherein: calculating the operating power further comprises: if the target power is greater than or equal the minimum lasing power and less than or equal to the maximum lasing power, setting the operating power to be about equal to the target power; the lasing module comprises an optical resonance cavity and a gain medium optically coupled with the optical resonance cavity; the optical modulator comprises a semiconductor optical amplifier disposed outside the optical resonance cavity; and operating the optical modulator to modulate the output light comprises operating the semiconductor optical amplifier to be about transparent to the output light of the lasing module, wherein the operating the semiconductor optical amplifier to be about transparent to the output light of the lasing module comprises biasing the semiconductor optical amplifier to be about transparent to the output light.

Claim 9:
wherein the target power represents an intensity of a color of a pixel of an image, and the method further comprising: projecting the output light onto a display element of a wearable heads-up display to form a portion of the image; receiving a temperature of the display element; and operating a wavelength selection module of the laser to set a wavelength of the output light of the lasing module based on the temperature.
Claim 15: 
wherein: the target power represents an intensity of a color of a pixel of an image; and the output light is to be projected onto a display element of a wearable heads-up display to form a portion of the image; and the system further comprising: a wavelength selection module to set a wavelength of the output light, the wavelength selection module in communication with the controller, wherein the controller is further to: receive a temperature of the display element; and operate the wavelength selection module to set the wavelength of the output light based on the temperature.
Claim 17:
wherein the wavelength selection module comprises a tunable Bragg reflector disposed in the optical resonance cavity.
Claim 19:
further comprising: a spatial modulator to receive the output light from the optical modulator; and a display element to receive the output light from the spatial modulator, wherein the controller is in communication with the spatial modulator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent References

4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Flanders (US 6,366,592) shows and disclose of semiconductor laser wavelength locker comprising of tunable resonant cavity, gain, modulator and detector feedback for controlling the desired output (TITLE; Abstract; Fig 10: 354 controller for tuning; 422 SOA; 116 laser cavity).
				COMMUNICATION

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828